NOTE: This order is nonprecedentia1.
United States Court of Appeals
  for the FederaI Ci1'cuit
BEN DINKINS, JR.,
Petitioner,
V.
UNITED STATES POSTAL SERVICE,
Respondent.
2010-3033
Petition for review of the Merit; Systems Protection
Board in DC0752090358-1-1.
ON MOTION
ORDER
The petitioner moves for leave to file an addendum to
the joint appendix, correcting page numbers in the table
of contents. The court notes that the petitioner submitted
a corrected appendix on August 11, 2010. Thus, the
motion for leave to file an addendum is moot.
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is moot.

DINKlNS V. USPS
2
FoR THE C0UR'r
AUG 1 6  /sf Jan Horbaly
Date J an Horbaly
cc: David A. Branch, Esq.
L`. Misha Preheim, Esq.
Clerk
U.S. DOUR'F(')%EPFEAL8 FOR
321 me renew macon
AUG 1 6 2010
JAN HORBALY
CLERK